Howell, J.
W. 'S. Peterkin, a third party, has appealed by petition from a judgment of the Parish Court of West Feliciana, homolo-gating the account^ filed by J- W. Smith, tutor, of his tutorship of his children, Mary M., Wm. P. and Courtland B. Smith, issue of his marriage with his deceased wife, Mrs. Rebecca G. Smith.
A motion to dismiss is based on the grounds:
First — That Collins & Leake and C. B. Collins, whose accounts were allowed by the judgment of homologation, and who have an interest in maintaining said judgment, have not been cited.
Second — That an appeal should not he allowed to third parties when other evidence than is included in the record is necessary.
The first ground is well taken; for if the judgment be reversed, the claims of Collins & Leake and of C. B. Collins may he opposed and rejected or reduced. The fact, as alleged, that they have been paid, does not necessarily conclude parties interested from contesting the correctness of the amounts so paid. They have an interest in maintaining the judgment as rendered. See succession of McCausland recently decided, also succession of Weigel.
Appeal dismissed at the costs of appellant.
Rehearing refused.